Citation Nr: 0805789	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-34 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
testicular condition, previously adjudicated as residuals, 
atrophy of testes and bilateral inguinal neuroma, and also 
described as undescended testes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1951.  This matter is on appeal from the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. The RO denied claims for entitlement to service connection 
for a testicular disorder in January 1952, December 1997, and 
April 2004 rating decision.  The April 2004 rating decision 
is the last final denial for a testicular condition on any 
basis.

2.  Evidence associated with the claims file since April 2004 
is not new and material evidence as it is cumulative and 
redundant of evidence previously of record and does not both 
relate to an unestablished fact necessary to substantiate the 
claim or raise the reasonable possibility of substantiating 
the previously disallowed claim.


CONCLUSION OF LAW

New and material evidence having not been presented, the 
claim for service connection for a testicular condition, 
previously adjudicated as residuals, atrophy of testes and 
bilateral inguinal neuroma, and also described as undescended 
testes is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a testicular condition.

While an unappealed rating decision is final, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In decisions dated in January 1952, December 1997, and most 
recently in April 2004, the RO denied the veteran's claim for 
service connection for a testicular condition, on the basis 
that there was no medical evidence that the veteran's 
condition was either initially incurred in or aggravated 
during service.  

Since the last final disallowance, the veteran testified 
before the undersigned judge that his testicular condition 
had its initial onset in service.  This statement is not new, 
however, as the veteran has been asserting his claim that his 
testicular condition began in service since he initially 
filed a claim for service connection in November 1951.  
Therefore, his testimony is not sufficient to reopen the 
claim.

The remainder of the evidence submitted since the last final 
denial includes duplicate copies of the veteran's service 
medical records, a private medical record, and VA treatment 
records.  In this case, the Board finds that the duplicate 
copies of his service medical records are not new as they 
were previously submitted and already considered in the prior 
denials.  

Next, the private medical record submitted by the veteran 
notes treatment for a testicular condition.  As this evidence 
was not of record at the time of the last final disallowance, 
it is considered to be "new."  However, the record merely 
shows current complaints and treatment but does not indicate 
initial onset in service or aggravation of a pre-existing 
condition during service.  As such, it is not material as it 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise the reasonable possibility of 
substantiating the claim.

Some of the later-dated VA treatment records are also new as 
they were not of record at the time of the last final 
disallowance.  These records also show continuing treatment 
for a testicular condition but offer no statement as to in-
service onset or render an opinion as to aggravation.  

One record which the veteran noted in his March 2006 notice 
of disagreement indicates that he had had the testicular 
condition since service; however, this was a statement of 
medical history as reported by the veteran.  Further, the 
doctor did not indicate that the condition had onset in 
service or that it was aggravated during service.   See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional).  

As a result, the more current medical records, while new, are 
not material evidence as they do not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
Because the evidence is not both new and material, the 
veteran's application to reopen is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in November 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied. 

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in an October 2006 
statement of the case, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the veteran submitted private medical records.  

Though the VA has not provided the veteran with a VA 
examination, an examination is not necessary if no new and 
material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii) 
(2006) (stating that paragraph (c)(4) applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured). 

As no new and material evidence has been presented to reopen 
the veteran's claim, a VA examination is not required.  It 
should be noted that the Board has reviewed all the medical 
evidence submitted to the claims file since the last final 
denial and that the available medical evidence is sufficient 
for an adequate determination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The application to reopen a claim of entitlement to service 
connection for a testicular condition, previously adjudicated 
as residuals, atrophy of testes and bilateral inguinal 
neuroma, and also described as undescended testes is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


